Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/763498 
    
        
            
                                
            
        
    

Parent Data16763498, filed 05/12/2020 is a national stage entry of PCT/CZ2018/050057, International Filing Date: 11/26/2018claims foreign priority to PV2017-757, filed 11/27/2017






Final Office Action


Claims 8, 10, 11-12, 18 and 19 were rejected.
Claims 13-17 were withdrawn from considerations non-elected invention.
Claims 8, 10, 11-19 are pending.

 









Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10, 11-13, 18 and 19  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:
	Instant claim 8 is drawn to a method of treatment of a mental or neurological disorder caused by a mutation occurring in the membrane region of a human N-methyl-D-aspartate receptor subunit, comprising the step of administering at least one steroidal compound having a potentiation effect on the receptor to a subject suffering from the said disorder.

Specification does not describes treatments affecting the mutation on the N-methyl-D-aspartate receptor subunit can provide an effective treatment for developmentally related diseases, such as mental retardation, neurodevelopmental disorders in various areas , speech, motor activity, intellect, attention deficit hyperactivity disorder; epilepsy, autism spectrum disorders (ASD), and schizophrenia.

	The specification describes the application for treating atrophic dermatitis. Anti-inflammatory effect was described briefly in skin model for atrophic dermatitis.  Instant invention as claimed in claims 8 was not described.  
Specification does not describe a method of treatment of a mental or neurological disorder caused by a mutation occurring in the membrane region of a human N-methyl-D-aspartate receptor subunit, comprising the step of administering at least one steroidal compound having a potentiation effect on the receptor to a subject suffering from the said disorder. Autism Spectrum Disorder from Austin 
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
	Due to the complexity of neurodegerative diseases, the treatment for example,  Ousley, O., et al. (Autism Spectrum Disorder: Defining Dimensions and Subgroups. Curr Dev Disord Rep 1, 20–28 (2014). https://doi.org/10.1007/s40474-013-0003-1, 892 ref, 12/18/2021).teaches Autism spectrum disorder (ASD) is a behaviorally defined neurodevelopmental disorder associated with the presence of social-communication deficits and restricted and repetitive behaviors. In the latest conceptualization of ASD, these two behavioral dimensions represent the core defining features of ASD, whereas associated dimensions, such as intellectual and language ability, provide a means for describing the ASD heterogeneity. In addition, the characterization of ASD subgroups, defined by the presence of known medical, genetic, or other psychiatric disorders, furthers our understanding of ASD heterogeneity. This paper reviews the history of autism, describes its core defining features, and provides an overview of the clinically and etiologically relevant subgroups that add to the complexity of this condition.  (Abstract). 
The dimensional assessment of core ASD symptoms and the identification of psychiatric, genetic, and medical subgroups contribute to our understanding of ASD complexity. Dimensional measures provide the advantages of precise quantification of the core ASD constructs, increased power for developing statistical models, and accurate measurement of behavioral change. In comparison, the identification of ASD subgroups based on the presence of co-occurring conditions has implications for both research and clinical practice.  (Abstract). (For research endeavors, the investigation of homogeneous ASD subgroups provides cost- and time-efficient ways of examining ASD-related biological mechanisms and leads to streamlined interpretation of study outcomes in treatment research [122•]. Similarly, for clinical endeavors, consideration of co-occurring conditions is critical to developing personalized treatments. The current state of our scientific knowledge of ASD allows both dimensional and subgroup characterization; the use of standardized assessments to achieve such characterization will lead us toward the ultimate goal of developing personalized care pathways that will be informed by advances in cognitive, behavioral, and medical science. (Conclusion).

Instant specification discloses on page 15 as follows.

In vivo experiments

In in vivo experiments, the effect of the steroid 20-oxo-5B-pregnan-3-ylidene-4'-but-2-enoic
acid on C57BL/6 mice (control) and BALB/c mice was compared. BALB/c mice show a
higher rate of anxiety behavior and lower socialization, which is considered to be a certain
equivalent of autistic manifestations in humans. (Lines 7-15, on page 15).
Industrial Application
After intraperitoneal administration of doses of 1 and 10 mg/kg of the above-mentioned
steroid dissolved in cyclodextrine, the animals showed a greater interest in the second
mouse cage than in an empty cage in the three-chamber social behavior test, which can be
understood as a sign of a reduction in social behavioral defects.
Claimed invention is not fully described in the specification  to treat autism,  The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Whenever the issue of written description arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.

Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.
	It is suggested to amend the claims to overcome this rejection.



35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 8, 10, 11-13, 18 and 19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kostakis E, (J Neurochem. 2011 Nov; 119(3):486-96. doi: 10.1111/j.1471-4159.2011.07442.x. Epub 2011 Sep 28. PMID: 21883211; PMCID: PMC3360518; A steroid modulatory domain in NR2A collaborates with NR1 exon-5 to control NMDAR modulation by pregnenolone sulfate and protons, 892, 12/18/2021) and Farb et al. (US 20040204490 A1 also published as US Patent 6,623,933).   The references teach inhibiting N-methyl-D-aspartate glutamate receptor mediated ion-channel activity by the same compounds which embraces Applicants claimed invention. See the entire documents.

Determining the scope and contents of the prior art (MPEP 2141.01)

	Kostakis et al. teaches NMDA receptor (NMDAR)-mediated excitatory synaptic transmission plays a critical role in synaptic plasticity and memory formation, whereas its dysfunction may underlie neuropsychiatric and neurodegenerative diseases. The neuroactive steroid pregnenolone sulfate (PS) acts as a cognitive enhancer in impaired animals, augments LTP in hippocampal slices by enhancing NMDAR activity, and may participate in the reduction of schizophrenia's negative symptoms by systemic pregnenolone. A steroid modulatory domain in NR2A collaborates with NR1 exon-5 to control NMDAR modulation by pregnenolone sulfate and protons. (Abstract).
	Pregnenolone sulfate (PS) is endogenously present in human brain and has been shown to modulate neurotransmission in a variety of systems by both pre-synaptic and post-synaptic mechanisms. (2nd para, left col. page 487). 
Pregnenolone sulfate PS enhances long-term potentiation in hippocampus and enhances learning and memory. PS allosterically potentiates the response of recombinant NMDA receptors containing NR2A or NR2B, while inhibiting those containing NR2C or NR2D subunits. In contrast, its reduced derivative pregnanolone sulfate (3α5βS) acts at a distinct site from PS and inhibits all NMDAR subunit combinations. The stereochemistry at C3, with the sulfate group in the α position (as in PS) or in the β position (as in 3α5βS) and the presence or absence of a double bond at C5 results in stereochemical differences that affect the pharmacological properties of the neurosteroids. 
Fig 2.

    PNG
    media_image1.png
    281
    483
    media_image1.png
    Greyscale


	Kostakis et al teaches that the results indicate that modulation of NMDAR function by neuroactive steroids and by protons shares overlapping molecular determinants within the SMD1 domain. The degree of functional cross-talk between these two modulatory systems is dependent upon subunit composition, and is influenced by both the NR2 subunit and by alternative splicing of the NR1 subunit in the N-terminal domain. Interactions between PS modulation and proton modulation are minimal for NR1/NR2B or NR1/NR2C receptors, whereas the presence of the NR2A or NR2D subunit introduces a pH-dependent component of modulation, which is enhanced when the exon-5 insert is present. In contrast, although modulation by 3α5βS is also influenced by determinants within SMD1, there is no interaction with the proton sensor for any subunit combination.  (Last para, right col. page 494; contd to page 495). 

Ascertaining the differences between the prior art and the claims at issue

While Kostakis et al. teaches the mechanism of action of the same neuroactive steroids (PS) beneficial effects of neuroactive steroids including PS, new findings and suggested that reducing its modulatory sites to reduce NMDA receptor activation at acidic pH may results to a novel therapeutic strategy for treatment of hyporexia or ischemia, reduction of schizophrenia's negative symptoms by systemic pregnenolone. In addition, it teaches that pregnenolone sulfate (PS) is endogenously present in human brain and has been shown to modulate neurotransmission in a variety of systems by both pre-synaptic and post-synaptic mechanisms.  Pregnenolone sulfate (PS) enhances long-term potentiation in hippocampus and enhances learning and memory.

	However, Kostakis et al does not explicitly teach treatment of autism or epilepsy by administering Pregnenolone sulfate (PS) for treating elected autism.  It does not teach epilepsy. .
Farb et al teaches that there is an association between epilepsy and autism.  It teaches a method of treating autism and epilepsy by the same steroid method of children with epilepsy are (a little) more likely to have autism. Seizures are the most common neurologic complication in ASD Claim 34 is drawn to a method for inhibiting N-methyl-D-aspartate glutamate receptor mediated ion-channel activity in an individual in need thereof comprising administering an effective amount of a compound represented by the following structural formula: 

    PNG
    media_image2.png
    259
    287
    media_image2.png
    Greyscale

	Farb teaches a method for identifying a subunit specific modulator of the N-methyl-D-aspartate (NMDA) receptor (NMDA) . Farb et al. teaches specific Variants by Neuroactive Steroids. Example 4).  The method involves providing a plurality of NMDA receptors which differ in their subunit identity. The receptors are contacted with a neurotransmitter recognition site ligand in the presence and absence of a candidate modulator. Receptor activity is then assayed, with an increase or decrease in activity in at least one, but not all members of the plurality of NMDA receptors, in the presence but not the absence of a candidate modulator, being an indication that the candidate modulator is a subunit specific modulator. The subunit identity of the subset of the NMDA receptors to determine the subunit specificity of the candidate modulator. Various combinations of NMDA receptor subunits are provided. (Summary of the Invention). [0009]. 
See figure 7 indicates inhibition of NMDA-mediated neuronal death by pregnane steroids is dependent upon the C3 ester group where the structure of steroids are disclosed which includes elected compound.  [0016]. [0017] FIG. 8 indicates pregn-5-ene steroid-mediated exacerbation of NMDA receptor function is dependent upon the C3 ester group.  See also Figures  7, 9, 12, 17 and 25.
The differential pH sensitivity of NMDAR isoforms to PS modulation may be especially important given the emerging role of proton sensors to both learning and memory, as well as brain injury. 

	Farb et al teaches additional diseases which can be treated by said administration of the compound are neuropathic pain, drug withdrawal/dependency, epilepsy, glaucoma, chronic neurodegenerative diseases, amyotrophic lateral sclerosis, anxiety disorders, brain cell death, ischaemia, stroke, and trauma in an individual when said disease results from NMDA induced NMDA receptor activation. Administration of the compound can also be used to inhibit the excitatory or L-glutamate-mediated synaptic activity in an individual in need thereof.[0066].

Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination.  It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed to combine the teachings of Kostakis and Farb to treat autism and epilepsy by administering steroid sulfate (elected species) for such treatments.  Kostakis et al. teaches NMDA receptor (NMDAR)-mediated excitatory synaptic transmission plays a critical role in synaptic plasticity and memory formation, whereas its dysfunction may underlie neuropsychiatric and neurodegenerative diseases. The neuroactive steroid pregnenolone sulfate (PS) acts as a cognitive enhancer in impaired animals, augments LTP in hippocampal slices by enhancing NMDAR activity, and may participate in the reduction of schizophrenia's negative symptoms by systemic pregnenolone. A steroid modulatory domain in NR2A collaborates with NR1 exon-5 to control NMDAR modulation by pregnenolone sulfate and protons. 
	A person skilled in the would consider applying the teachings of Farb and Kostakis by administering a patient in need thereof pregnenolone sulfate (PS) which is endogenously present in human brain and has been shown to modulate neurotransmission in a variety of systems by both pre-synaptic and post-synaptic mechanisms especially when prior art teaches that pregnenolone sulfate (PS) enhances long-term potentiation in hippocampus and enhances learning and memory.  Furthermore, Farb teaches treatment of epilepsy and autism among other related neurological diseases by administering the same compound (PS).
	Therefore, for the reasons cited above, claimed invention for treatment of autism by administering steroid sulfate (elected species) would have been obvious to one skilled in the art.  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997).  An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.

	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Response to Remarks
Applicant’s response filed on 03/01/2022  is acknowledged.    Applicants arguments were fully considered but were not found persuasive.  Specification does not describe instantly claimed invention.  Therefore, rejections were maintained. 
Election of Invention

Applicants response to restriction requirement was filed on 12/06/2021 with traverse. Applicants elected group I, claims 8-12, 18 and 19. spectrum disorders. Claims 8-12, 18 and 19 correspond to this election. Support for the election is found at least at page 15 (in vivo experiments) of the application, as filed. mutations in the membrane region of the NMDAR.  Support for the election is found at least at page 15 (in vivo experiments) of the application, as filed
Elected Species:

20-oxo--5B-pregnane-3-ylidene-4’ -but-2-enoic acid (claim 9).

RN   1247-64-9    REGISTRY
ED   Entered STN:  16 Nov 1984
CN   Pregn-5-en-20-one, 3-(sulfooxy)-, (3β)-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   (3β)-3-(Sulfooxy) pregn-5-en-20-one
CN   Pregn-5-en-20-one, 3β-hydroxy-, hydrogen sulfate (7CI, 8CI)
OTHER NAMES:
CN   20-Oxo-5-pregnen-3β-yl sulfate
CN   3β-Hydroxy-5-pregnen-20-one monosulfate
CN   3β-Hydroxypregn-5-en-20-one sulfate
CN   5-Pregnen-3β-sulfate-20-one
CN   Pregn-5-en-20-on-3β-yl sulfuric acid
CN   Pregn-5-en-20-one-3β-yl sulfate
CN   Pregnenolone 3-sulfate
CN   Pregnenolone 3β-sulfate
CN   Pregnenolone hydrogen sulfate
CN   Pregnenolone monosulfate
CN   Pregnenolone sulfate
CN   Pregnenolone sulfate conjugate
FS   STEREOSEARCH
DR   885262-32-8
MF   C21 H32 O5 S
CI   COM
SR   CA
LC   STN Files:   BIOSIS, BIOTECHNO, CA, CAPLUS, CASFORMULTNS, CASREACT,
       CHEMCATS, EMBASE, IPA, MEDLINE, REAXYSFILE*, RTECS*, TOXCENTER, USPAT2,
       USPATFULL
         (*File contains numerically searchable property data)
  

    PNG
    media_image3.png
    276
    391
    media_image3.png
    Greyscale


	Two other compounds are disclosed in claim 9, includes 20-oxo-pregn-5-ene-3f-yl sulfate and androst-5-ene-3B-yl hemisuccinate, 20-oxo--5B-pregnane-3B-yl butanoic acid. Claim 9 contains 3 steroidal compounds differ mainly at substitution at 3-position.compounds.  Elected species is cited above. 
CN   Pregnane-3-butanoic acid, 20-oxo-, (3β,5β)-  (CA INDEX NAME)
 

    PNG
    media_image4.png
    281
    456
    media_image4.png
    Greyscale
 
RN   58066-73-2 REGISTRY
ED   Entered STN:  16 Nov 1984
CN   (3β)-3-(3-Carboxy-1-oxopropoxy) androst-5-en-17-one
CN   Androst-5-en-17-one, 3β-hydroxy-, succinate (6CI)
OTHER NAMES:
CN   Dehydroepiandrosterone 3-succinate

    PNG
    media_image5.png
    273
    463
    media_image5.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627